DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2021/0072854) in view of Kim et al. (US 2021/0256237), and further in view of  Lin et al. (US 2019/0377446).

As to claim 1, Kuo discloses an electronic device (Fig. 1, (100) [36]), comprising: a touch display panel (Fig. 1, 2, and 4A (120))[0038, 0039]), comprising a pixel array (Fig. 4A, array of pixels (122A)[0044]) and a plurality of fingerprint sensing pixels (Fig. 4A,  (126)[0044]), wherein the pixel array comprises a plurality of touch display units (Fig. 6, (122A and 126)), each of the touch display units comprises a plurality of sub-display pixels (Fig. 8, (122R, 122G, 122B) and at least one fingerprint sensing pixel (Fig. 8, (126)), and the fingerprint sensing pixels are embedded in the pixel array [0039] and located outside positions of the sub-display pixels (See Figs. 10A and 11, fingerprint sensing pixels (126) are located in areas outside the positions of the sub-pixels (122)); a display driving circuit (Fig. 3, and 5 (112)[0040]), coupled to a plurality of display data lines (Fig. 8, (SDL for every subpixel R,G,B)[0045]) through a first pin (Fig. 8, (pins 18, 128) [0058, 0059](pins (118 and (128)) couple the display driving circuit (see Fig. 5, (112),[0045] to a plurality of display data lines through switches (SW2R, SW2G, SW2B), and driving the sub-display pixels to display an image frame ([0038, 0040, 0045]( It is clear that display images displayed in the array of the display panel (120) at a specific time are called an image frame); and a fingerprint sensing circuit (Fig. 3, 5, (116)[0040]), coupled to a sensing data line (Fig. 8, (FSL)) through a second pin (Fig. 8, (pins 18, 128) [0058, 0059](pins (118 and (128)) couple the fingerprint sensing circuit to the sensing data line(FSL)[0046]), and receiving fingerprint sensing signals of the fingerprint sensing pixels [0040]. Although the device of Kuo does not specifically disclose that the display driving circuit is coupled to the data lines through a 
However, the device of Kuo does not specifically disclose that the fingerprint sensing pixels are in a non-luminous area.
Kim discloses that the fingerprint sensing pixels (Fig. 11, (200)) are in a non-luminous area (Fig. 11, metal mesh 29’ [0062, 0115, and 0142]). (The metal mesh 29' may be arranged on a non-light emission area [0115]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the fingerprint sensors arranged in a non-luminous area, as taught by Kim, in the device of Kuo, so that it is possible to smoothly drive the fingerprint sensor while ensuring 
sufficient light transmittance [0084].

Further, Kuo, as anticipated by Kim, does not specifically disclose the size of each of the fingerprint sensing pixels is related to a size of an adjacent one of the sub-display pixels.
Lin discloses the size of each of the fingerprint sensing pixels (Figs. 4A, 4B and 4C, (80) is related to a size of an adjacent one of the sub-display pixels (See Fig. 4A, (spc (B) [0035]); Fig. 4B, (spd (W) and spb (G) [0039]) and Fig. 4C, (spd (W) [0041]). (The size of the fingerprint sensing region (80) is related to the size of the sub-pixel where it is located).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the fingerprint sensing pixels size related to a size of an adjacent subpixel, as taught by Lin, in the device of Kuo and Kim, since it is a design choice for the user to decide, during manufacturing, 

As to claim 7, the device of Kuo does not specifically disclose the display driving circuit and the fingerprint sensing circuit are integrated into different chips. Examiner takes Official Notice for the fingerprint sensing circuit are integrated into different chips. It would have been obvious to one of ordinary skill in the art at the time of filing to either have the driving circuit and the sensing circuit in the same (see Kuo claim 8), or different chips, in the device of Kuo, Kim and Lin, since it is a choice for a designer during manufacturing, or in a lab environment, to either integrate together, or keep separate, the two circuits, as desired to obtain the desired result. Packaging the driver circuit and the sensing circuit into an integrated chip would reduce real estate and cabling, reducing cost thereby.  

As to claim 8, Kuo discloses the display driving circuit (Figs. 3, 5, (112)) and the fingerprint sensing circuit (Figs. 3, 5, (116)) are integrated or packaged into an integrated chip, and the integrated chip comprises a fingerprint touch display driver integrated chip (Figs. 3, 5, (110)[0040]).

As to claim 9, further, Kuo, discloses the fingerprint sensing circuit (Figs. 3 and 5, (116)) comprises: an amplifier (input buffer (603)), having an input terminal coupled to the sensing data line (see in Fig. 5, how input S3 connects to sense data line (Soy) [0046]; an analog-to-digital 

As to claim 10, further, Kuo discloses display driving circuit (Fig. 3, (112)) comprises: a timing control circuit (Fig. 3, (121); and a source amplifier (Fig 5, (601)) having an output terminal coupled to the display data lines (see how output S2 couples to the data lines SDy, through (SW1, 118 and 128)). However, the device of Kuo, as anticipated by Kim and Lin, does not specifically disclose the source amplifier having an input terminal coupled to the timing control circuit. Examiner takes Official notice for the source amplifier having an input terminal coupled to the timing control circuit. It would have been obvious to one of ordinary skill in the art at the time of filing to have the source amplifier having an input terminal coupled to the timing control circuit, in the device of Kuo, Kim and Lin, because it is well known in the art of display driver circuits that an amplifier that outputs a signal to inputs the data lines needs to be timed by a timing control circuitry so that the data signals are inputted into the data lines sequentially, for example. 


As to claim 12, Kuo discloses the sub-display pixels comprise at least one of at least one red sub-display pixel (Fig. 11, (R)) at least one green sub-display pixel (Fig. 11, (G)), at least one blue sub-display pixel (Fig. 11, (B)), and at least one white sub-display pixel (Fig. 11, (W)) [[0072].

As to claim 13, Kuo, further, does not specifically disclose the non-luminous area is a black matrix area formed by a black matrix layer.
Kim, further, discloses that the non-luminous area is a black matrix area formed by a black matrix layer (Fig. 11, metal mesh (29’), and Fig. 13, (black matrix layer (10, 50, 100, 200) [0062, 0115, 0142]). (The metal mesh 29' may be arranged on a non-light emission area [0115] and is arranged on the black matrix area of the color filer [0115, 0142]. It would have been obvious to one of ordinary skill in the art at the time of filing to have non-luminous area is a black matrix area, as taught by Kim, in the device of Kuo, Kim and Lin, so that it is possible to smoothly drive the fingerprint sensor while ensuring sufficient light transmittance [0084].

As to claim 14, Kuo discloses a size of each of the fingerprint sensing pixels (Fig. 2, and 9A (126)) is greater than or equal to a size of each of the sub-display pixels (see Fig. 2, and 9A (122)). (In Fig. 9A, fingerprint sensing pixels (126) are practically the same size than each subpixel (122, (R, B, and B)); and in Fig. 2, fingerprint sensing pixels (126) are the same size than each pixel (122)).


Lin discloses a size of each of the fingerprint sensing pixels (Figs. 4A and 4B, (80) is smaller than a size of each of the sub-display pixels (Figs. 4A and 4B, (spa, spb, spc) [0035, 0039]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the fingerprint sensing pixels smaller than the sub-pixels, as taught by Lin, in the device of Kuo, Kim, and Lin, because it is a design choice for the user to decide, during manufacturing, or in a lab environment, the size of the fingerprint sensing pixels, as compared to the subpixels to obtain the desired result. 

As to claim 16, further, Kuo, as anticipated by Kim, does not specifically disclose the fingerprint sensing pixels have different sizes.
Lin discloses the fingerprint sensing pixels have different sizes (see Figs. 4D and 4E, (80)). (In Fig. 4D, the fingerprint sensing pixels (80) are smaller than in Fig. 4E).
 It would have been obvious to one of ordinary skill in the art at the time of filing to have the fingerprint sensing pixels with different sizes, as taught by Lin, in the device of Kuo, Kim, and Lin, since it is a design choice for the user to decide, during manufacturing, or in a lab environment, the size of the fingerprint sensing pixels, as compared to the subpixels to obtain the desired result, such as to compensate for space when pixels or subpixels have different sizes.

5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2021/0072854) in view of Kim et al. (US 2021/0256237) and Lin et al. (US 2019/0377446), as applied to claim 1 above, and further in view of Kim (US 2021/0064841).

As to claim 11, further, the device of Kuo, as anticipated by Kim (US 2021/0256237) and Lin, does not specifically disclose the sub-display pixels are formed on a first semiconductor layer of the touch display panel, and the fingerprint sensing pixels are formed on a second semiconductor layer of the touch display panel.
Kim (US 2021/0064841) discloses disclose the sub-display pixels (Fig. 5, (PX) are formed on a first semiconductor layer (Figs. 3B, 4, and 5, (DU) of the touch display panel [0004, 0092] (see how pixels PX are part of display unit (DU), and see layer (DU) in Fig. 3B), and the fingerprint sensing pixels (Fig. 7, (FSX)) are formed on a second semiconductor layer (Fig. 3B, (TSU)) of the touch display panel (Fig. 3B, (DP)[0073]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch display panel having separate layers for the display or sub-display pixels, and for the fingerprint sensing pixels, as taught by Kim (US 2021/0064841), in the device of Kuo, Kim (US 2021/0256237) and Lin, because it is a design choice to have the display pixels and display sensing pixels in the same layer, or separate layers, as desired by the user, during manufacturing, or in a lab environment, to obtain the desired result. Separate layers for the display pixels and the sensing pixels, have the benefit of avoiding signal interference, or crosstalk, that may compromise the display image quality, and integrating both the display pixels and the sensing pixels has the benefit of saving real estate.


6.	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2021/0072854) in view of Kim et al. (US 2021/0256237) and Lin et al. (US 2019/0377446) as applied to claim 1 above, and further in view of and Chen (US 2020/0372870).

As to claim 2, further, Kuo discloses each of the touch display units (Fig. 11, (122)) comprises a first sub-display pixel that displays a first color (122R), a second sub-display pixel that displays a second color (122G), and a third sub-display pixel that displays a third color (122B) and a fourth sub-display pixel (122W). However, Kuo, as anticipated by Kim (US 2021/0256237), does not specifically disclose a fourth display sub-pixel that displays a third color. 
Lin discloses a touch display unit (Fig. 4A, (100a)) that comprises a first sub-display pixel that displays a first color (R), a second sub-display pixel that displays a second color (G), and third and fourth sub-display pixel (B above fingerprint sensor F(80) and B below fingerprint sensor F(80)). It would have been obvious to one of ordinary skill in the art at the time of filing to have two sub-pixels having the same color, as taught by Lin, in the device of Kuo, and Kim, because it is a design choice for the user to decide, during manufacturing, or in a lab environment, the color of the every single sub-pixel, to obtain the desired result, such as the desired color sub-pixel combination to achieve to specific overall pixel, or sub-pixel color. 
Further, the device of Kuo, as anticipated by Kim and Lin, does not specifically disclose the display driving circuit is coupled to the first sub-display pixel and the second sub-display pixel of each of the touch display units on a first display data line through the first display data line, and coupled to the third sub-display pixel and the fourth sub-display pixel of each of the touch display units on a second display data line through the second display data line.
Chen discloses the display driving circuit (Fig. 1, (122)) is coupled to the first sub-display pixel (W) and the second sub-display pixel (R) of each of the touch display units (pixel WRGB) on a first display data line (D1) through the first display data line (D1), and coupled to the third sub-
It would have been obvious to one of ordinary skill in the art at the time of filing to have two consecutive sub-pixels coupled to the same data line, as taught by Chen, in the device of Kuo, Kim and Lin, to eliminate the vertical crosstalk problem of the display panel caused by the parasitic capacitance coupling, so that the display frame becomes more uniform and the frame taste is enhanced [0026].

As to claim 3, further, Kuo discloses (see Fig. 8) a multiplexer circuit (Fig. 8, (SW2 MUX2)), having a first output terminal (N3D that connects to switch SW2R)) and a second output terminal (next N3D that connects to switch (SW2G) [0059]respectively coupled to the first display data line (SDL for pixel R) and the second display data line (SDL for pixel G) [0059], and an input terminal (N2) coupled to the first pin (128), wherein the multiplexer circuit (Fig. 8, (MUX2)) selectively outputs a display driving signal provided by the display driving circuit (112) to the first display data line (SDL for pixel R) or the second display data line (SDL for pixel G) [0059, and 0061].

As to claim 4, further, Kuo discloses (In Figs. 9A and 9C) the multiplexer circuit (SW2 MUX) comprises: a first transistor (SW2R), coupled between the first display data line (SDL for R) and the first pin (128), and controlled by a first selection control signal to enter a turn-on state [0068, 0070]; and a second transistor (SW2G), coupled between the second display data line (SDL for G) and the first pin (128), and controlled by a second selection control signal to enter a turn-on state [0068, 0070], wherein the first transistor and the second transistor are not turned on at a 

As to claim 5. Kuo, further, discloses the display driving circuit (Figs. 3 and 4, (110, 112) is coupled to the first display data line (SD1) through the first pin (128), and is coupled to the second display data line (SD2) through a third pin (128). (second pin (128) is being considered a “third pin” in this case by Examiner consistent with Fig. 6 of Applicant’s specification, where display driving circuit (106) is coupled to a second data line D2 through a pin P3 which is actually a second pin from left to right, or right after the first pin P1).   

As to claim 6, Kuo discloses the first color, the second color, and the third color comprise at least one of red, green, blue, and white (see Fig. 11, display pixel (122) includes sup-pixels re, green, blue and white [0072].

Response to Arguments
7.	Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the references, Kuo, Kim (‘237), Kim (‘481), Lin, and Chen, disclose or anticipate the limitation “wherein a size of each of the fingerprint sensing pixels is 
Examiner disagrees because, first of all, Applicant only refers to “the size of each fingerprint sensing pixel may be related to the sizes of the adjacent sub-display pixels”, as one of many other possibilities, and does not provide any further details, See only citation Paragraph [0017]. 
Next, Examiner states that, as defined at dictionary.com, related means associated, connected, etc. 
Finally, Examiner disagrees because in Figs. 4A and 4B of Lin, it is evident and clear that the size of each fingerprint sensing pixel (80) is related to the sizes of the adjacent sub-display pixels (see Fig. 4A, fingerprint sensing pixel (80) affects and is related to the sizes of both adjacent sub-display pixels B above and below)[0035]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the fingerprint sensing pixels size related to a size of an adjacent subpixel, as taught by Lin, in the device of Kuo and Kim, since it is a design choice for the user to decide, during manufacturing, or in a lab environment, the size and position of the fingerprint sensing pixels, in relation to the subpixels to obtain the desired result, such as to decide which subpixel sizes will be affected, or made smaller, by the fingerprint sensing pixels occupying space from those subpixels, or to control how much color is desired from a certain subpixel color.  

7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692